Citation Nr: 0739809	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  06-05 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and July 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  

A motion to advance this case on the Board's docket was 
received and granted by the Board in October 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The veteran was afforded an opportunity to present testimony 
before the Board in October 2007.  His representative 
provided an argument on the record and indicated that the 
veteran waived his opportunity to reschedule the hearing.


FINDINGS OF FACT

1.  The veteran's tinnitus is related to his period of 
military service. 

2.  The veteran's current back low disorder was not 
manifested until many years after service and is not shown by 
the evidence of record to be related to active duty service 
or any incident therein. 


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  A low back disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, 
the RO's letter dated in December 2004 advised the veteran of 
the foregoing elements of the notice requirements.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his available private treatment records, and his VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for arthritis will be presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

I.  Tinnitus

The veteran contends that he was exposed to acoustic trauma 
inservice, and that he currently has tinnitus as a result.  
The veteran's Report of Separation, Form DD 214, reveals that 
he served on active duty from May 1952 to February 1954.  The 
veteran reported that he served in an artillery unit, and 
that his tinnitus began in 1952.  Service connection is in 
effect for bilateral hearing loss as a result of inservice 
acoustic trauma.

The veteran's April 1952 induction examination noted that his 
ears and hearing acuity were normal.  His service medical 
records are completely silent as to any complaints of or 
treatment for tinnitus during service.  His separation 
examination in February 1954 found that his ears and hearing 
acuity were normal on clinical examination.  

During a January 2005 VA examination, the veteran described 
his tinnitus as a constant "locust" sensation in both ears, 
and reported that it had been present for approximately 30 
years.  The veteran reported that, during service, he had 
intense pain in both ears after flying a cargo plane while he 
had a cold.  He stated that he was told that he had 
"terrible ear infections" in both ears, and reported 
chronic ear infections and drainage for several years 
thereafter.  The veteran's service medical records confirm 
that he was treated for ear pain.  The VA examiner diagnosed 
constant tinnitus and significant sensorineural hearing loss, 
and opined that "[b]ecause the veteran was discharged from 
the Military about 50 years ago, and he reported his onset of 
tinnitus to be 30 years ago, it is not likely that the 
veteran's tinnitus is a direct result of his Military 
service," and that "tinnitus is not secondary to the 
veteran's hearing loss."  The VA examiner found that the 
veteran's hearing loss is consistent with a history of noise 
exposure and was at least as likely as not the result of his 
military service.  On a tinnitus questionnaire completed at 
that time, the veteran indicated that he had experienced 
tinnitus for approximately 30 years.

In an October 2005 RO hearing, the veteran testified that he 
served in the artillery unit while inservice, and was 
regularly exposed to gunfire with no ear protection.  He 
further testified that his tinnitus started in either 1952 or 
1953, and that when the VA examiner of January 2005 asked him 
when his tinnitus started, he responded that it began 
bothering him about 30 years before without really thinking 
about when it began.

In January 2006, the VA examiner who performed the January 
2005 VA examination provided an opinion with regard to the 
veteran's contention that his tinnitus began inservice.  The 
VA examiner opined that, "given the various reports of 
tinnitus onset, it is mere speculation to judge whether 
subjective tinnitus actually began 30 years ago, as he 
indicated and agreed to by his signature at his C&P 
evaluation, or 50 years ago, at the time of Military service, 
as he now contends."

The evidence is in equipoise regarding the veteran's claim.  
In the veteran's November 2004 claim form, he reported that 
his tinnitus began in 1952.  In his January 2005 VA 
examination and on his tinnitus questionnaire, he reported 
that it began 30 years ago.  He subsequently testified in his 
October 2005 RO hearing that he mistakenly indicated that his 
tinnitus began 30 years ago, and that it actually began in 
1952 or 1953, while inservice.  As noted above, the VA 
examiner could not provide a positive nexus opinion without 
resorting to speculation, and the prior negative nexus 
opinion was based solely on the veteran's reported history 
that his tinnitus began only 30 years ago.  However, it was 
conceded that the veteran sustained acoustic trauma while in 
the military, as he is service-connected for bilateral 
hearing loss as a result of inservice acoustic trauma, and he 
denied any post-service occupational or recreational noise 
exposure.  Additionally, the Board notes that tinnitus is 
only determinable by subjective reporting; there is no 
objective "test" for tinnitus.  Accordingly, the benefit of 
the doubt must be considered, as there is an approximate 
balance of positive and negative evidence regarding the 
merits of this issue.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); see also Falzone v. Brown, 8 Vet. App. 398, 
403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 
(1994) for the proposition that medical causation evidence 
may not be necessary for conditions that lend themselves to 
lay observation such as flat feet); see also Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Horowitz v. Brown, 5 Vet. App. 
217, 221-22 (1993); Budnik v. Derwinski, 3 Vet. App. 185, 
186-87 (1992)).  With reasonable doubt resolved in the 
veteran's favor, service connection for tinnitus is 
warranted. 

II.  Low Back Disorder

The veteran is seeking service connection for residuals of an 
inservice back injury.  He contends that he injured his back 
inservice on two occasions.  The first incident occurred when 
the veteran was on guard duty during a blackout, and he fell 
into a truck bunker.  He estimated that he fell 10 to 12 feet 
before he landed and rolled underneath a truck.  The second 
incident involved a truck rollover accident.  The veteran was 
riding in the back of a truck with other soldiers and 
equipment, when the driver missed a gear and the truck tipped 
over causing soldiers and equipment to fall on him.  The 
veteran denied seeking any medical treatment for these 
injuries, but alleges that he injured his back as a result of 
these incidences, and his back has continued to bother him 
ever since.  The veteran's statements are competent evidence 
about what he experienced; for example, his statements that 
he experienced certain symptoms are competent evidence.  See, 
e.g., Layno, 6 Vet. App. at 465.  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The veteran served on active duty in the Army from May 1952 
to February 1954.  A review of the veteran's service medical 
records revealed no complaints of or treatment for back pain 
in service.  The veteran's February 1954 separation 
examination found no abnormalities of his spine.  

Post service medical records reveal that the veteran was 
first seen for complaints of back pain in November 1998.  X-
ray examination of the spine, performed at that time, noted 
moderate dextroscoliosis of the lumbar spine, a 1 1/2 
centimeter anterior displacement of L5 on S1, bilateral 
spondylolysis at L5, marked degenerative disc disease with 
complete loss of disc space at L5-S1, erosion of the inferior 
end plate of L5, and marked degenerative disc disease with 
complete loss of disc space in the L1 disc.  Subsequent 
treatment reports, beginning in February 1998, reveal 
complaints of low back pain and diagnoses of severe 
osteoarthritis, rheumatoid arthritis, degenerative disc 
disease, lumbosacral sprain, degenerative joint disease of 
the lumbosacral spine, spondylolysis, and osteoporosis.  The 
veteran reported that he uses ibuprofen daily to treat his 
back pain.

In June 2005, the veteran's wife submitted a statement in 
support of his claim for service connection for a low back 
disorder.  She stated that while the veteran was inservice, 
he wrote a letter to her stating that he fell into a 10 to 12 
foot deep truck bunker while walking guard duty during a very 
dark night, that he chose not to seek medical attention, and 
that his back hurt.  In an October 2005 RO hearing, she 
testified that those letters had since been destroyed.  The 
June 2005 statement further indicated that in 1953, a truck 
that the veteran was riding in flipped over and he injured 
his back but decided not to seek medical attention.  Since 
his discharge from service, the veteran has gone to many 
doctors and chiropractors and is still seeing both for his 
back problems.

In October 2005, the veteran and his wife presented testimony 
before the RO.  The veteran testified that he was a field 
wireman inservice and explained his accounts of inservice 
back injuries.  He further testified that he sought treatment 
for back pain after separation from service, but that none of 
those records are currently available.  He has been in the 
plumbing and electrical profession since service, and 
testified that he recently had to give up his electrical 
license.  His back has been bothering him since service, and 
he has not injured his back since that time.  The veteran's 
wife provided testimony that the veteran sought treatment for 
back pain from a VA hospital in 1954, and that the doctors 
could not find anything wrong with his back.  The Board notes 
that there is only one VA treatment record from 1954, which 
reveals that the veteran was admitted to the Lincoln VA 
Medical Center and treated for abdominal pain.  No mention 
was made of back pain.  The only other available medical 
record from that time period is a March 1954 treatment record 
from Fillmore County Medical Center which does not reveal any 
complaints of or treatment for back pain.

The Board finds that the medical evidence of record does not 
support a finding of service connection for a low back 
disorder.  The evidence of record does demonstrate a current 
diagnosis of a back disorder.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  However, the service medical records do not 
indicate any complaints, treatment, or diagnosis of a back 
disorder or of a back injury.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  In addition, the 
evidence of record does not demonstrate a relationship 
between any current low back disorder and active service.  
Id.  Although the veteran has asserted that his current low 
back disorder is due to an inservice injury, his testimony is 
not competent evidence to establish such a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Further, 
there is no objective medical evidence of back pain until 
1998, over 40 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  While the veteran has asserted that he was 
treated in 1954 for back pain, the medical evidence of record 
does not support this assertion.  Accordingly, service 
connection for a low back disorder is not warranted.

As the preponderance of the evidence is against the claim for 
service connection for back disorder, the benefit-of-the- 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for tinnitus is granted.

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


